Citation Nr: 0012692	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  93-28 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1943 to 
November 1944. 

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an June 1992 rating 
decision of the Atlanta, Georgia, Regional Office (RO) that 
denied an increased rating for the appellant's service 
connected residuals of rheumatic fever.  In an October 1994 
decision, the Board denied an increased evaluation for the 
disorder.  In March 1995, the appellant's motion for 
reconsideration of the Board's October 1994 decision was 
denied.  Thereafter, he appealed to the United States Court 
of Appeals for Veterans Claims (the Court) (formerly known as 
the Court of Veterans Appeals), which issued an order in 
December 1995, remanding the case for further development and 
readjudication.  The Board subsequently remanded the case to 
the RO in June 1996.

In September 1997, the Board issued a decision denying an 
increased (compensable) rating for residuals of rheumatic 
fever.  The appellant appealed this decision to the Court.  
For the reasons discussed below, the Court has vacated the 
Board's decision in a June 1999 decision and remanded the 
claim for further development and consideration.


REMAND

The appellant contends, in essence, that he is entitled to an 
increased (compensable) rating for symptomatic residuals of 
his service connected rheumatic fever.  In this respect, he 
alleges that the osteoarthritis manifested in joints 
including his back, right ankle and right knee, as well as 
various claimed cardiovascular disorders, are causally 
related to his in- service treatment for acute rheumatic 
fever.  As noted by both the Board and the Court, his claim 
is well grounded on the basis that he asserts an increase in 
disability.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631-
32 (1992).  As such, VA has a duty to assist him in 
developing facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).

The evidence of records reveals the appellant's complaints of 
intermittent episodes of joint pain and swelling of the right 
ankle and right knee since his in- service treatment for 
"acute" rheumatic fever.  In November 1993, he testified to 
the onset of back problems in approximately 1960, and 
indicated that a VA physician at the Tuskegee VAMC, a Dr. 
Ralston, as well as an unnamed private physician (presumably 
J.W. Smith, M.D.,), had told him that his back problems were 
related to his rheumatic fever.  His wife, reportedly a 
licensed practicing nurse with over 21 years of experience, 
testified to her personal knowledge of the veteran's 
recurrent episodes of swelling and joint pain since their 
marriage in 1965.  She also repeated the appellant's 
assertions that a physician had told him that his back 
problems were "possibly" related to his rheumatic fever.  
Nonetheless, she conceded that they were never 
"specifically" informed of such a causal relationship.

In developing the claim for adjudication, the RO has obtained 
medical records from Dr. Smith, but those records only showed 
treatment for a diabetic condition.  In addition, in June 
1996 the RO asked the appellant by letter to identify any 
medical records, both VA and private, which he deemed 
pertinent to his claim.  He was also asked to submit 
authorizations for the release of these records.  No 
authorization or identifiable reply from him was received.  
He was also afforded a VA orthopedic and cardiovascular 
examinations, with benefit of review of his claim folder, in 
October 1996 and January 1997, respectively.  However, the 
medical evidence of record failed to suggest that the 
appellant's osteoarthritis of his back or any other joint was 
related to his service connected rheumatic fever.

Pursuant to the Court's June 1999 remand directives, the RO 
must conduct a more pointed search by specifically requesting 
from Dr. Smith and the VAMC in Tuskegee (to include a 
specific request of Dr. Ralston) all records relating to the 
veteran's treatment for arthritis.  Additionally, the 
appellant should be notified that he may submit a direct 
statement from his physician(s) regarding the claimed causal 
link between his service connected rheumatic fever and his 
arthritis.  See generally Sutton v. Brown, 9 Vet. App. 553, 
570 (1996).

Upon remand, the RO must also address the extent, if any, 
that the appellant's wife testimony constitutes competent 
medical evidence in support of his claim.  In this respect, 
the Board's September 1997 decision considered her testimony 
against the weight of medical specialist opinions of record.  
In addressing this matter, the RO should ask her to submit a 
curriculum vitae which addresses the extent of her formal 
education, training and work experience in the field of 
medicine.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain from Dr. J.W. Smith all records pertaining 
to his treatment of the appellant for arthritis. 

2.  The RO should obtain all clinical records, to 
include inpatient and outpatient treatment 
reports, of the appellant's treatment at the VAMC 
in Tuskegee, Alabama.  The RO should also take the 
necessary steps to directly request all records of 
the appellant's treatment for arthritis from the 
Dr. Ralston who treated him at the VAMC in 
Tuskegee.

3.  The RO should contact the appellant and ask 
him to submit a direct opinion from his 
physician(s) regarding the etiology of his 
arthritis.  Those opinions, if provided, should be 
included in the claims file.

4.  The RO should contact the appellant's wife and 
ask her to submit a curriculum vitae which 
addresses the extent of her formal education, 
training and work experience in the field of 
medicine.

5.  After completion of the above- referenced 
development, the RO should readjudicate the claim 
for an increased (compensable) rating for 
residuals of rheumatic fever with consideration 
given to any additional evidence obtained by the 
RO pursuant to this remand.  If any benefit sought 
on appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




